Case 2:17-cv-00701-SPC-MRM Document 204 Filed 07/22/20 Page 1 of 3 PageID 5478




                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                     FORT MYERS DIVISION

 JOHN LANDI and LORI LANDI,
 Husband

                 Plaintiffs,

 v.                                                          Case No.: 2:17-cv-701-FtM-38MRM

 HOME DEPOT USA, INC. and
 MAKITA USA, INC.,

                 Defendants.
                                                  /

                                       OPINION AND ORDER1

         Before the Court is Defendants Makita USA, Inc. and Home Depot USA, Inc.’s

 Motion for Entry of Final Judgment (Doc. 202), requesting entry of a judgment they

 prepared.      Defendants’ proposed judgment differs from the Amended Judgment

 previously entered by the Clerk in two notable ways. First, it provides for accrual of

 interest on both attorneys’ fees and costs from entry of the original judgment. The current

 judgment only addresses interest accrued on the taxed costs. Second, the proposed

 judgment reserves jurisdiction to enter further orders.

         This personal injury case was tried before a jury, which returned a verdict for

 Defendants on January 13, 2020. The Clerk entered judgment the next day. Defendants

 then moved for attorneys’ fees under Fla. Stat. § 768.79 and costs under 28 U.S.C. §

 1920. The Court awarded attorneys’ fees and allowed taxation of some costs. (Doc.




 1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
 Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
 they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
 availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:17-cv-00701-SPC-MRM Document 204 Filed 07/22/20 Page 2 of 3 PageID 5479




 199). And it ordered that interest accrue on the costs—but not attorneys’ fees—from

 January 14, 2020. Defendants argue interest should have accrued on the entire judgment

 under Fla. Stat. § 55.03(2). But federal courts apply 28 U.S.C. § 1961 when awarding

 post-judgment interest. G.M. Brod & Co., Inc. v. U.S. Home Corp., 759 F.2d 1526, 1542

 (11th Cir. 1985).

        Under federal law, interest accrues on costs from the date of the original judgment,

 BankAtlantic v. Blythe Eastman Paine Webber, Inc., 12 F.3d 1045, 1052 (11th Cir. 1994),

 but attorneys’ fees generally accrue interest from the date the Court awards them, Mock

 v. Bell Helicopter Texton, Inc., Case No. 6:04-cv-1415-Orl-28DAB, 2010 WL 11591816

 (M.D. Fla. Nov. 18, 2010).2 And since post-judgment interest automatically accrues under

 28 U.S.C. § 1961, the Court and the judgment need not mention it. Nat. Fire Ins. Co. of

 Hartford v. Fortune Const. Co., 233 F. App’x 890, 895 (11th Cir. 2007) (“That the judgment

 of the district court did not address postjudgment interest is of no consequence.”).

        The judgment likewise need not explicitly retain jurisdiction. Federal district courts

 have ancillary jurisdiction over supplementary proceedings (like attachment and

 garnishment) to effectuate its judgments. Nat. Mar. Servs., Inc. v. Straub, 776 F.3d 783,

 786 (11th Cir. 2015).

        Accordingly, it is now

        ORDERED:

        Defendants Makita USA, Inc. and Home Depot USA, Inc.’s Motion for Entry of Final

 Judgment (Doc. 202) is DENIED.



 2 There is an exception. Some circuits allow accrual of interest on attorneys’ fee from the
 original judgment if the prevailing party is unconditionally entitled to such fees by statutory
 right. Mock, 2010 WL 11591816, at *3. But that is not the case here.



                                               2
Case 2:17-cv-00701-SPC-MRM Document 204 Filed 07/22/20 Page 3 of 3 PageID 5480




       DONE and ORDERED in Fort Myers, Florida this 22nd day of July, 2020.




 Copies: All Parties of Record




                                         3
